Title: To Thomas Jefferson from Luther Martin, 3 February 1798
From: Martin, Luther
To: Jefferson, Thomas


          
            Baltimore, Feb. 3, 1798.
          
          Unaccustomed, Sir, to ask favors even from my friends, yet I feel myself under the necessity of soliciting your forgiveness for my apparent neglect, in suffering such a length of time to elapse since I last addressed myself to you; be assured, Sir, it is to be attributed to the pressure of my official and professional engagements, together with certain intervening duties, which I have been bound to pay to outraged society, and not to any intentional deficiency in those attentions which from me you so distinguishedly merit.
          I now will proceed to the vindication of my father-in-law, the late capt. Michael Cresap.—His life, unfortunately for his country—unfortunately for his family, was too short for much difficulty in tracing its great outlines; and the whole of it has passed within so recent a period, that no part of it can be shrouded in the shade of obscurity: in truth, there are now many persons living who can bear testimony to, and where necessary,  explain, almost every important incident of that life from his cradle to his grave.
          Born at Old Town in the year 1747, a time when the Indians were frequent in that neighborhood, his eyes were familiarized, to their sight almost from the time they were opened; and by his parents and brothers accustomed to see them treated with kindness and humanity, the infant ideas of one of the most benevolent and generous of minds were not likely to be tinged with cruelty or inhumanity towards that unhappy race.
          When hostilities commenced between the British and French colonies he was about seven years of age.—When peace took place he was about sixteen. Much of the intervening time was spent in his education; but on several occasions, though in years and in stature a child, and of strength scarcely able to bear the weight of his rifle, he has joined his father and his brothers in their military excursions, when in pursuit of a savage foe, and shared with them their fatigues and their dangers with all the firmness and fortitude of the man, and the hero. Was this the dawn to a day of infamy!!
          During the principal parts of the years 1755, 1756 and I believe part of 1757, he was under the care and tuition of the rev. Mr. Craddock, who at that time kept an academy in this county about twelve miles from this city. In the year 1776, I believe, and when not more than twenty years of age, he married Miss Whitehead whose father was a native of the Jerseys; with her he returned to Old Town, which was the place of his residence until death—He there possessed a very handsome landed estate, situate partly in Maryland and partly in Virginia, the north branch of Potowmack running through his possessions. In the year 1770 on the second day of April he was appointed by the government of Maryland one of the magistrates of the county in which he lived, and continued in the commission of the peace for that county to the time of the late revolution.
          He early in life engaged in commerce, and having established stores at Old Town and at Ford Redstone, carried on an extensive trade with the western inhabitants of Maryland and with the inhabitants on the west side of the Allegany mountains; and on the breaking out of Indian hostilities in 1774, between six and ten thousand pounds were owing to him; a great part of which was due from those who lived on the western waters. Besides which he had expended large sums of money in the purchases of most valuable lands at Fort Redstone and in its vicinity, as also in the forming various settlements on the Ohio, quite down to the Great Shanhawa, in effecting which last he had at times even been in hazard of his life, for inheriting all that bravery and all that enterprising disposition which had ever characterised his father, he too had formed  all his plans, and devoted his cares and attentions to the settlement, cultivation, and improvement of the western wilderness.
          In prosecution of these views, very early in the year 1774, he had determined on an expedition for exploring the Tenessee and the country adjacent, and had made all the necessary preparations for that purpose. In the spring of that year he sent forward a party to one of his settlements on the Ohio, there to remain until he himself with the remainder of his party should join them.—They met at the appointed place, but before they proceeded on their intended journey, a number of canoes filled with the scattered inhabitants below, came pushing up the river, with their families and effects, in the deepest consternation from the apprehensions of an immediate Indian invasion.
          These apprehensions arose from the insolent behaviour of the Indians themselves, and from a message they had received from their Commandant at Pittsburg, requiring them to be on their guard, as he had received certain information that some of the Indian tribes, I believe the Shawanese and Mingoes were about to take up the hatchet, and to commit immediate hostilities;—Mr. Cresap and his party immediately decamped, and with them also passed up the river to the mouth of Wheelan. Every thing he there heard, confirmed the impressions he had already received: he was informed several murders had already been committed, and that a number of Indians were at that time collected at the mouth of Yellow Creek, conducting themselves towards the Whites with the utmost insolence, and threatening them with violence; and such was in reality the fact.
          Well acquainted with the nature of the Indians and of their warfare, and well knowing that in general the first notification of war they gave was with the tomahawk and scalping knife, Mr. Cresap placed himself at the head of a small party, consisting principally of his own men, and left Wheelan with the design to proceed to the mouth of Yellow Creek, and disperse the Indians so collected at that place. In the mean time Logan’s family were killed, and the Indians left Yellow Creek; of which Mr. Cresap being informed while on his way, he and his party immediately returned to the mouth of Wheelan. But before their return a canoe, in which it was supposed there were hostile Indians, being discovered standing down the river, Mr. Cresap, and a few of his men, passed over to the northwest side thereof, the better to reconnoitre their movements, when the canoe proceeding for the opposite shore was fired upon by the party remaining there, and two Indians were killed.
          Soon after his return to the mouth of Wheelan, being informed a considerable party of Indians had passed down the river, Mr. Cresap with his party went in pursuit of them; they fell in with each other on  the Ohio, near the Round Bottom, a skirmish ensued, one Indian was killed, and one whiteman was wounded. Mr. Cresap then again returned to the mouth of Wheelan, and seeing it utterly impossible to pursue his expedition to the Tenessee until the Indians should be reduced to reason, with a view of assisting in the attainment of that object, he returned to Old Town, where he instantly raised a company principally at his own expence, and marched them over the mountains, for the assistance and protection of the western inhabitants; and had he on that occasion been suffered to pursue the dictates of his own judgment, I doubt not the savages would have been speedily humbled, the lives of many innocent men, women and children preserved, and the state of Virginia saved from a heavy debt incurred in the two expeditions of the year 1774, the first under Major M’Donald, the other under Lord Dunmore. But no sooner was his arrival announced, than superior authority, instead of thankfully accepting his services, sent him a positive command to disband his company, and to return home. He foresaw what would be to the western inhabitants the baleful consequences of obedience to the mandate, but he did obey it; and with a heart suffering the most bitter chagrin, he returned to his home.
          What those consequences were, may be collected from the following letter written to him by Mr. Caldwell, “Buffaloe Creek Settlement, 31st May, 1774, Dear Sir, I would acquaint you with the deplorable state of our country since your departure from us, we are credibly informed that some parties of Indians are actually set out from their towns in order to annoy the inhabitants. Adam Roe, an inhabitant of Fish creek, offers to be on oath, that he saw a party of five Indians, carry off Joseph Proctor over the Ohio, at the mouth of Grave creek. The said Roe’s family, and one Harris, being on the river at the same time, are not to be found since, and it is believed they are totally destroyed. The whole country is chiefly in confusion, and taken up in making places of defence; so that it is much talked of; yet no scouts are gone out; and I am apprehensive that instead of turning out spiritedly to prevent the enemy from coming in among us according to the late commendable motion you was pleased to make in our favour, that they will be suffered to make a breach on us without any let or hindrance. I hope, dear Sir, that the necessity of the poor and helpless country will balance the affront, which —— did you, and that you will return to our relief with all convenient speed; for the desire of our young men in general is to be led out by you against the Indians. And a scout from Fort Pitt some time ago, on their return home, told me at my own house, that if Mr. Cresap had called at Fort Pitt, a number of men would have followed you, excuse Sir, my freedom, I am Sir, your most obedient &c.
          William Caldwell.
          
          To Michael Cresap, esq.”
          And also from the following letter, written by Thomas Brown, now deceased, the late proprietor of Bromsville on the Monongahala,
          “To Michael Cresap, esq.“June 8, 1794.
          “Dear Sir
          “As the present juncture is very difficult and dangerous, I take this opportunity to acquaint you of a barbarous massacre by a party of Indians on the bodies of Henry Spicer, his wife and five children on the waters of Whitely creek, which happened on Saturday evening last; and on Monday last, a man was killed and scalped near the same place. It is commonly reported that the whole Six Nations are taking up arms against us, and as the chiefest inhabitants have crossed the mountain, it is generally supposed that the remnant must feel the ravages of a heavy war, unless some assistance can be given us from below.—Mr. —— has sent expresses all over the inhabitants, only here, directing them how to proceed; and a few neighbours of us. as we thought it proper to make some defence against the enemy, we have erected four block houses, and shall stockade them, if time will permit, as we have become the frontiers.—There is scarcely a family but what is forted, I am, Sir, with respect, your humble servant and well wisher,
          
            “Thomas Brown.”
          
          
            “P.S. The whole inhabitants are wishing for your coming out.”
            The aforegoing letters not only shew the situation in which the inhabitants were reduced, but also their confidence in Mr. Cresap, and their solicitude for his services. As a further proof of the last, I shall give you a petition addressed and sent to him, signed by two hundred and ten of the most respectable inhabitants at Redstone and its vicinity; I shall give it to you precisely as I find it; the language it is true is a little inaccurate, but I pray you do not view it with too fastidious an eye.—That they were not well calculated to write notes upon Virginia, I will readily admit, but they were honest and useful citizens; I wish the same could with justice be said of many of the philosophers of the present day, and at least knew how to express their feelings in such a manner as to make themselves understood.
            “To the Honourable Captain Michael Cresap, Esq.
            “The humble petition of Red Stone settlement and the ajacent inhabitants humbly sheweth, that your honour’s Petitioners expects daily to be attacked by the savage enemy; and as your petitioners is fully convinced and satisfied, that you are a gentleman of courage and conduct, there is nothing that would revive their spirits at this critical juncture as much as your appearance; as they should look upon you the preserver of  their lives and estates, under the Providence of God—and the people in general in this quarter, have unanimously agreed to assist you with their lives and fortunes in any thing, which you think will be requisite and necessary towards the suppression of the enemy.—Now as your Honour was always a lover of your country, your petitioners begs your aid and assistance, and your appearance as soon as possible; and yur petitioners as in duty bound, will ever pray.”—I have now before me several other petitions of a similar purport, from different settlements, but I will not surfeit you with them.—At the same time, letters were also addressed to his Father, with a view through his means, the more effectually to influence the Son; I will only trouble you with an extract from one of them, written by a Mr. Hardin, and dated the 13th of June, in the year 1774. It is as follows: “I am sorry to hear Mr. Michael Cresap met with so cold a reception, when he was among us,” (alluding to the peremptory command then given to him, to disband his company, and to return home): “had he continued, he surely must have been a great support to our frontiers. Nevertheless I hope his interest in the country, and his love for his fellow creatures, will cause him to stifle his resentment, and once more march with such active men as he can collect; which must of consequence closely attach him to the breasts of every thinking man, who wishes the welfare of his country.”
            But, I must here for the present, break off, as I do not think you or I have so much merit with Mr. Cobbett, as to entitle us to claim a whole news-paper to ourselves.
            I continue to be, with due respect, your very humble servant,
            Luther Martin
          
        